—Appeal by the defendant from (1) a judgment of the Supreme Court, Queens County (Demakos, J.), rendered July 20, 1998, convicting him of robbery in the first degree, robbery in the second degree, and criminal possession of stolen property in the fifth degree, under Indictment No. 4979/95, upon a jury verdict, (2) a judgment of the same court, also rendered July 20, 1998, convicting him of attempted robbery in the first degree, attempted robbery in the second degree (two counts), and assault in the second degree, upon his plea of guilty, under Indictment No. 3297/97, and imposing sentences, and (3) a resentence of the same court imposed December 3, 1998, under Indictment No. 4979/95.
Ordered that the judgments and resentence are affirmed.
The defendant failed to preserve for appellate review his contention that the People did not prove his guilt of robbery in the first degree and robbery in the second degree by legally sufficient evidence at his trial on Indictment No. 4979/95 (see, CPL 470.05 [2]; People v Bynum, 70 NY2d 858; People v Vega, 183 AD2d 864). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Thompson, J. P., Krausman, H. Miller and Schmidt, JJ., concur.